                                                                                15SL-CC01891
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 1 of 13 PageID #: 1481



                     IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                            TWENTY-FIRST JUDICIAL CIRCUIT
                                  STATE OF MISSOURI

 Grand Juror Doe,                                  )
                                                   )
        Plaintiff,                                 )
                                                   )   No.:
 V.                                                )
                                                   )   Division:
 Robert P. McCulloch, in his official capacity     )
        as Prosecuting Attorney for St. Louis      )
        County, Missouri,                          )
                                                   )
        Defendant.                                 )


                          Petition for Declaratory and Injunctive Relief

                                            Introduction

        1.      In this civil rights action under 42 U.S .C. § 1983 and Mo. Rev. Stat. § 527.020,

                            1
 Plaintiff, Grand Juror Doe, seeks declaratory judgment that Missouri laws criminalizing speech

 by Doe, about Doe 's experiences as a state grand juror for the investigation of the matter known

 as State of Missouri v. Darren Wilson, do not apply to Doe as properly construed or are

 unconstitutional as-applied. Moreover, Doe seeks to be released from the oath of secrecy based

 on the unique circumstances of this case. Furthermore, Doe seeks preliminary and permanent

 injunctive relief enjoining Defendant, Robert P. McCulloch, the official charged with

 enforcement of the challenged laws, or those working for or in conjunction with him, from

 taking any action to enforce the challenged Jaws against Doe.

        2.      Although there is a long tradition of grand jury secrecy, the Supreme

 Court has " recognized that the invocation of grand jury interests is not 'some talisman



         Grand Juror Doe is a pseudonym. A motion for leave to proceed under a pseudonym is
 filed with this Petition.
                                                                                          DEFENDANT'S
                                                                                      •     EXHIBIT
                                                                                      I      A
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 2 of 13 PageID #: 1482



 that dissolves all constitutional protections."' Butterworth v. Smith , 494 U.S . 624, 630

 (1990) (quoting United States v. Dionisio, 410 U.S. 1, 11 (1973)). Thus, when faced with

 a First Amendment challenge to grand jury secrecy rules, the Court determined that it

 "must thus balance [the] asserted First Amendment rights against [the state]'s interests in

 preserving the confidentiality of its grand jury proceedings." Id. Under the particular

 circumstances of this case, permitting Defendant to prosecute Plaintiff for speaking about

 Plaintiffs perspective on the grand jury proceedings in State of Missouri v. Darren

 Wilson does not advance the interests served by the confidentiality of grand jury

 proceedings and, further, defeats the interests secured by the First Amendment. Plaintiff

 exposes this federal constitutional claim in this state-court proceeding for the sole

 purpose of allowing this Court to construe the relevant state statutes against a backdrop of

 Doe ' s constitutional challenge under the First Amendment. Should Missouri 's courts rule

 against Doe on questions of state law, Doe intends to return to the United States District

 Court for disposition of the federal claim. See England v. La. State Bd. of Med. Exam 'rs,

 375 U.S. 411 (1964); Doe v. McCulloch, No. 4:15 CV 6 RWS, 2015 WL 2092492, at *1

 (E.D. Mo. May 5, 2015).

        3.      Under the unique circumstances of this case, in particular Defendant's

 disclosures and public discussion of the grand jury' s views, Mo. Rev. Stat. § 527.020

 should be construed to no longer prohibit Plaintiff from disclosing or discussing any

 evidence given before the grand jury or Plaintiffs personal experience serving on the

 grand jury.

        4.      This Court should release Plaintiff from the oath of secrecy based on

 Defendant's disclosures and the unique circumstances of this case.



                                                   2
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 3 of 13 PageID #: 1483



                                            Parties

         5.     Plaintiff is a resident of St. Louis County, Missouri.

         6.     Defendant is the Prosecuting Attorney for St. Louis County, Missouri. As

 Prosecuting Attorney, Defendant is charged with enforcement of the statutes challenged here and

 is the individual responsible for initiating prosecutions for any violation of those statutes. He is

 named in his official capacity only.

        7.      As relevant to this Complaint, Defendant acts under color of state law.

                                                 Facts

        8.      Plaintiff began serving as a grand juror in the Circuit Court of St. Louis County in

 May 2014, for a term originally scheduled to end on September 10, 2014.

        9.      Several weeks prior to the scheduled end of Plaintiffs service as a grand juror,

 that service was extended to no later than January 2015 .

         10.    The purpose of extending Plaintiffs service was to have the grand jury investigate

 Darren Wilson, a former police officer of the City of Ferguson, Missouri , who on August 9,

 2014, while still working as a Ferguson police officer, shot and killed Michael Brown, an

 unarmed teenager.

         11 .   Defendant is the government official with the authority to initiate a criminal

 prosecution of Wilson for his actions and omissions related to hi s killing of Michael Brown on

 August 9, 2014.

         12.    Defendant decided to delegate to the grand jury the decision about whether there

 was probable cause to believe Wilson violated any state criminal laws on August 9, 2014.




                                                   3
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 4 of 13 PageID #: 1484



         13.     Defendant was responsible for deciding what evidence would be presented to the

 grand jury, what evidence would be withheld, how evidence would be presented, and what the

 State ' s counsel to the grand jury would be.

         14.     Defendant promised the grand jurors and the public that the grand jury

 investigation would be transparent.

         15 .    Defendant told the grand jurors, "If your determination is that there are no charges

 to be filed, then everything will be released immediately or as close to immediately as we can

 get, and that' s everything. Your deliberations aren ' t, as I said, your deliberations are not recorded

 and never will be recorded, notes won' t be released, but every bit of evidence that you have, the

 testimony of the witnesses who come in, the statements of the witnesses, the physical evidence,

 the photographs, everything that you have seen and heard will be released to the public. That is

 as transparent as we can get short of putting a pool TV camera in here and that's not going to

 happen."

         16.     Once before, in the investigation of a June 12, 2000 police shooting, Defendant

 had promised transparency and to release all evidence presented.

         17.     From Plaintiffs perspective, the presentation of evidence to the grand jury

 investigating Wilson differed markedly and in significant ways from how evidence was

 presented in the hundreds of matters presented to the same grand jury earlier in its term.

         18.     From Plaintiffs perspective, the State 's counsel to the grand jury investigating

 Wilson differed markedly and in significant ways from the State ' s counsel to the grand jury in

 the hundreds of matters presented to the same grand jury earlier in its term.

         19.     From Plaintiffs perspective, the investigation of Wilson had a stronger focus on

 the victim than the other cases that had been presented to the same grand jury earlier in its tenn.



                                                    4
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 5 of 13 PageID #: 1485



         20.      From Plaintiffs perspective, the presentation of the law to which the grand jurors

 were to apply the facts in the Wilson ' s investigation was made in a muddled and untimely

 manner compared to the presentation of the law in other cases presented to the same grand jury

 earlier in its term.

         21 .     In Missouri , an indictment is returned only when at least nine out of twelve grand

jurors concur in finding that an indictment should issue. Mo. Rev. Stat. § 540.260.

         22.      The decision of a grand jury to return no true bill of indictment means that as few

 as four out of twelve grand jurors did not concur in finding that an indictment should issue. Id.

         23.      None of the charges presented to the grand jury investigating Wilson resulted in

 an indictment.

         24.      On November 24, 2014, Plaintiff was discharged from grand jury service.

         25.      Defendant has announced that no future grand jury will be convened to further

 investigate Wilson' s killing of Michael Brown.

         26.      Plaintiff and other grand jurors were provided a copy of three Missouri statutes at

 the conclusion of their service. A true and correct copy of the papers provided to Plaintiff is

 attached as Exhibit A.

         27.      Immediately after Plaintiff and the other grand jurors were discharged, Defendant

 gave a lengthy oral statement about the grand jury' s investigation of Wilson to the public at a

 press conference. A transcription of Defendant' s statement is attached as Exhibit B.

         28.      Defendant publicly released some of the evidence presented to the grand jury,

 including transcripts, reports, interviews, and forensic evidence.

         29.      Defendant contends the records of the criminal investigation created or retained

 by his office are subject to disclosure under Missouri ' s Sunshine Law. Those records include the



                                                    5
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 6 of 13 PageID #: 1486



 transcribed testimony before the grand jury, photographs, investigative and other reports, and

 video and audio recordings. Defendant set forth his view of the Missouri Sunshine Law in a

 Memorandum in Support of Motion for Public Disclosure of Materials Considered by the Grand

 Jury, which was filed in In the Matter of the Grand Jury Investigation of the Incident of

 8/912014, docketed as cause number 14SL-MC15812 in the Circuit Court of St. Louis County,

 Missouri. A copy of that filing is attached as Exhibit C.

         30.    From Plaintiff's perspective, Defendant' s statements made after the discharge of

 the grand jury characterize the views of the grand jurors collectively toward the evidence,

 witnesses, and the law in a manner that does not comport with Plaintiff's own opinions and view

 of the grand jury proceedings.

         31.    From Plaintiff's perspective, although the release of a large number ofrecords

 provides an appearance of transparency, with heavy redactions and the absence of context, those

 records do not fully portray the proceedings before the grand jury.

         32.    Defendant has repeatedly, in a variety of forums both public and private,

 discussed the evidence presented to the grand jury, the counsel of the state to the grand jurors,

 and what Defendant contends were the views of the grand jurors.

         33.    Plaintiff would like to speak publicly about Plaintiff's experience of being a grand

 juror, including expressing Plaintiff's opinions about the evidence and the investigation.

 Plaintiff believes Plaintiff's experience could contribute to the current public dialogue

 concerning race relations. In Plaintiff's view, the current information available about the grand

 jurors ' views is not entirely accurate-especially the implication all of the grand jurors believed

 there was no support for any charges against Wilson. Moreover, the public characterization of

 the grand jurors' view of witnesses and evidence does not accord with Plaintiff's own view.



                                                   6
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 7 of 13 PageID #: 1487



 Plaintiff also wishes to express opinions about: whether the release of records truly provided

 transparency; Plaintiffs impression that evidence was presented differently than in other cases

 presented to the same grand jury, with the insinuation that Michael Brown, not Wilson, was the

 wrongdoer; and questions about whether the grand jury was clearly counseled on the law.

        34.     Plaintiff believes by sharing Plaintiffs experience, Plaintiff could aid in educating

 the public about how grand juries function .

        35.     Plaintiff would also like to use Plaintiffs own experiences to advocate for

 legislative change to the way grand juries are conducted in Missouri.

        36.     Plaintiffs views would add to the public debate-occurring in Missouri and

 across the country-about the proper role of state grand juries and whether they continue to

 serve their original purpose of protecting the accused, or are now increasingly used to deprive

 those accused of crimes of due process to which those individuals are otherwise entitled.

        37.     In Missouri , in the last legislative session, House Joint Resolution 17 was

 proposed to repeal the state constitutional authorization for grand juries. A copy of HJR 17 is

 attached as Exhibit D.

        38.     Plaintiff would also like to be able to discuss Plaintiffs experiences and opinions

 with close family members in the privacy of Plaintiffs own home.

        39.     Plaintiff is chilled from expressing Plaintiffs views and experiences because

 Plaintiff fears the imposition of criminal penalties or other punishment by government officials.

        40.     The chilling effect is caused by the following three statutes that Defendant

 enforces:

                  A.      Mo. Rev. Stat. § 540.320, entitled " Grand juror not to disclose evidence-

                  penalty," which provides: "No grand juror shall disclose any evidence given



                                                   7
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 8 of 13 PageID #: 1488



               before the grand jury, nor the name of any witness who appeared before them,

               except when lawfully required to testify as a witness in relation thereto; nor

               shall he disclose the fact of any indictment having been found against any

               person for a felony, not in actual confinement, until the defendant shall have

               been arrested thereon. Any juror violating the provisions of this section shall be

               deemed guilty of a class A misdemeanor."

               B.   Mo. Rev. Stat. § 540.310, entitled "Cannot be compelled to disclose vote,"

               but which more broadly provides that " [n]o member of a grand jury shall be

               obliged or allowed to testify or declare in what manner he or any other member

               of the grand jury voted on any question before them, or what opinions were

               expressed by any juror in relation to any such question. "

               C.   Mo. Rev. Stat. § 540.080, entitled "Oath of grand jurors," which states

               that: "Grand jurors may be sworn in the following form: Do you solemnly

               swear you will diligently inquire and true presentment make, according to your

               charge, of all offenses against the laws of the state committed or triable in this

               county of which you have or can obtain legal evidence; the counsel of your

               state, your fellows and your own, you shall truly keep secret? You further swear

               that you will present no one for any hatred, malice or ill will; neither will you

               leave unpresented any one for love, fear, favor or affection, or for any reward or

               the hope or promise thereof, but that you will present things truly as they come

               to your knowledge, to the best of your understanding, according to the laws of

               this state, so help you God."




                                                8
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 9 of 13 PageID #: 1489



          41.    Plaintiff was required to take the oath of secrecy on May 7, 2014, and September

 10, 2014.

         42.     Plaintiff has not been released from the oath of secrecy.

          43.    Under Missouri law, a class A misdemeanor offense is punishable by up to one

 year in jail, a fine of up to $1 ,000.00, or both.

         44.     In addition, Plaintiff reasonably fears prosecution for contempt of court for any

 violation of the oath.

         45.     There are exceptions to the rules governing grand jury secrecy, including

 Missouri ' s Sunshine Law and Mo. Rev. Stat.§ 540.300 ("Members of the grand jury may be

 required by any court to testify whether the testimony of a witness examined before such jury is

 consistent with or different from the evidence given by such witness before such court. They

 may also be required to disclose the testimony given before them by any person, upon a

 complaint against such person for perjury, or upon his trial for such offense.").

         46.     In this case, there is no risk that Plaintiffs expressive activity would result in

 making public pre-indictment proceedings such that prospective witnesses would be hesitant to

 come forward voluntarily, knowing that those against whom they testify would be aware of that

 testimony.

         4 7.    In this case, there is no risk that Plaintiffs expressive activity would cause

 witnesses who appeared before the grand jury to be less likely to testify fully and frankly, by

 reason of being open to retribution as well as to inducements, because they have already

 testified.




                                                      9
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 10 of 13 PageID #: 1490



        48.     In this case, there is no risk that Plaintiffs expressive activity would cause Wilson

 to flee, nor would his expressive activity have any risk of influencing individual grand jurors to

 vote against indictment.

        49.     In this case, prohibiting Plaintiffs expressive activity does not serve to assure that

 Wilson, who the public already knew was investigated, will not be held up to public ridicule.

                                            Count I2
                      Violation of Free Speech Clause of First Amendment

        50.     Plaintiff incorporates herein by reference the allegations made in each preceding

 paragraph as if each were set forth here verbatim.

        51.     Plaintiff is reasonably chilled from engaging in expressive activity because of Mo.

 Rev. Stat.§§ 540.080, 540.310, and 540.320, as well as any other provision of Missouri law

 prohibiting Plaintiff from discussing or expressing Plaintiffs opinion about Plaintiffs grand jury

 service, the witnesses and evidence, the State' s counsel to the grand jury, and Defendant's

 characterizations of the grand jurors' views (collectively referred to as "the challenged laws").

        52.     The challenged laws operate to permanently and totally prohibit Plaintiff from

 engaging in any expressive activity related to evidence, witnesses, and counsel before the grand



        53 .    The challenged laws prevent Plaintiff from speaking about matters of public

 concern.

        54.     The challenged laws prevent Plaintiff from engaging in political speech.




 2
         Count I is set forth here for the sole purpose of allowing this Court to construe the
 relevant statutes against a backdrop of Plaintiffs federal constitutional challenge. Should
 Missouri ' s courts hold against Doe on questions of state law, Doe intends to return to the United
 States District Court for disposition of the federa l claim. See England v. La. State Bd. of Med.
 Exam 'rs, 375 U.S. 411 (1964).
                                                  10
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 11 of 13 PageID #: 1491



         55.    The challenged laws prevent Plaintiff from engaging in expressive activity based

 on the content of Plaintiffs desired expression.

         56.    As applied in the circumstances of this case, the challenged laws prevent Plaintiff

 from engaging in expressive activity based upon the viewpoint of Plaintiffs desired expression.

         57.    The challenged laws prevent Plaintiff from discussing truthful information about a

 matter of public significance.

        58.     As applied in the circumstances of this case, the challenged laws act as a prior

 restraint on Plaintiffs expressive activity.

        59.     As applied in the circumstances of this case, any interests furthered by

 maintaining grand jury secrecy are outweighed by the interests secured by the First Amendment.

 WHEREFORE, Plaintiff prays for:

                  A.    Entry of judgment, including declaratory judgment pursuant to 42 U.S.C.

                  § 1983, in favor of Plaintiff and against Defendant;

                  B.    Upon proper motion, issue preliminary and permanent injunctions

                  enjoining Defendant from enforcing, or threatening to enforce, the challenged

                  laws against Plaintiff;

                  C.    Award Plaintiffs reasonable attorneys ' fees and costs pursuant to 42

                  U.S.C. § 1988 and any other applicable provisions of law; and

                  D.    Allow such other and further re lief as the Court deems just and proper. 3




 3
         Plaintiff does not seek relief on Count I from this Court. Count I is set forth here for the
 sole purpose of allowing this Court to construe the relevant statutes against a backdrop of
 Plaintiffs federal constitutional challenge. Should Missouri ' s courts hold against Doe on
 questions of state law, Doe intends to return to the United States District Court for disposition of
 the federal claim. See England v. La. State Bd. of Med. Exam 'rs, 375 U.S. 411 (1964).


                                                    11
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 12 of 13 PageID #: 1492



                                              Count II
                                        Declaratory Judgment

         60.     Plaintiff incorporates herein by reference the allegations made in each preceding

 paragraph as if each were set forth here verbatim.

         61.     In light of Defendant's disclosures, Mo . Rev. Stat. § 540.320 should be

  interpreted as no longer being applicable or valid as applied to Plaintiff

   WHEREFORE, Plaintiff prays for:

                   A.    Entry of judgment, including declaratory judgment, that Mo. Rev. Stat.

                   § 540.320 is no longer applicable or valid as applied to Plaintiff;

                   B.    Upon proper motion, issue preliminary and permanent injunctions

                   enjoining Defendant from enforcing, or threatening to enforce, Mo. Rev. Stat.

                   § 540.320 against Plaintiff;

                   C.    Award Plaintiffs reasonable attorneys ' fees and costs pmsuant to 42

                   U.S.C. § 1988 and any other applicable provisions of law; and

                   D.    Allow such other and further relief as the Court deems just and proper.

                                             Count III
                                       Declaratory Judgment

         62.     Plaintiff incorporates herein by reference the allegations made in each preceding

 paragraph as if each were set forth here verbatim.

         63.     This Court retains jurisdiction to release Plaintiff from the oath to keep grand jury

 proceedings secret.

         64.     Based on Defendant's own disclosures and the unique circumstances of this case,

 Plaintiff should be released from the oath to keep grand jury proceeding secret.




                                                   12
Case: 4:15-cv-00006-RWS Doc. #: 89-1 Filed: 10/18/18 Page: 13 of 13 PageID #: 1493



  WHEREFORE, Plaintiff prays for:

                A.   Entry of judgment, including declaratory judgment, that Plaintiff is

                released from the oath to keep grand jury proceedings secret;

                B.   Award Plaintiffs reasonable attorneys ' fees and costs pursuant to 42

                U.S.C. § 1988 and any other applicable provisions of law; and

                C.   Allow such other and further relief as the Court deems just and proper.



                                                   Respectfully submitted,

                                                   /s/ Anthony E. Rothert
                                                   Anthony E. Rothert, #44827
                                                   Andrew McNulty, #67138
                                                   American Civil Liberties Union of
                                                           Missouri Foundation
                                                   454 Whittier Street
                                                   St. Louis, Missouri 63108
                                                   Phone: 314-652-3114
                                                   Fax : 314-652-3112
                                                   trothert@aclu-mo.org

                                                   amcnulty@aclu-mo.org

                                                   Gillian R. Wilcox, #61278
                                                   American Civil Liberties Union of
                                                           Missouri Foundation
                                                   3601 Main Street
                                                   Kansas City, Missouri 64111
                                                   gwilcox@aclu-mo.org

                                                   Sowers & Wolf, LLC
                                                   D.EricSowe~,# 24970
                                                   es@sowerswo If. com
                                                   Ferne P. Wolf,# 29326
                                                   fw@sowerswolf.com
                                                   Joshua M. Pierson, # 65105
                                                   jp@sowerswolf.com
                                                   530 Maryville Centre Drive, Suite 460
                                                   St. Louis, MO 63141
                                                   314-744-4010/314-744-4026 fax


                                              13
